Order filed November 10, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-15-00319-CV
                                    ____________

                        GENEVA COLBERT, Appellant

                                        V.

               ORCHARD PARK AT WILLBROOK, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1058305

                                    ORDER

      Appellant’s brief was due November 2, 2015. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 1, 2015,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM